SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

901
CA 15-02035
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


LUCIA TERCILIO, PLAINTIFF-APPELLANT,

                      V                                          ORDER

FREDDY POLL-DELGADO, DEFENDANT-RESPONDENT.


LAW OFFICES OF JOSE PEREZ, P.C., SYRACUSE (JOSE E. PEREZ OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

BARTH SULLIVAN BEHR, BUFFALO (DANIEL K. CARTWRIGHT OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Donald A. Greenwood, J.), entered July 23, 2015. The order granted
the motion of defendant for summary judgment dismissing the complaint
and denied the cross motion of plaintiff for partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court